Title: From George Washington to Arthur Fenner, 4 June 1790
From: Washington, George
To: Fenner, Arthur



Sir,
N. York June 4th 1790.

In acknowledging the Rect of your Excellency’s letter of the 20th of May, I cannot forbear to congratulate you and the people of your State upon the happy event which has since taken place by the adoption and ratification of the Constitution of the United States by the Convention of Rhode Island.
Having now attained the desireable object of uniting under one general Government all those States which were originally confederated, we have a right to expect, with the blessing of a divine providence, that our Country will afford us all those domestic enjoyments of which a free people only can boast—and at the same time secure that respectability abroad which she is entitled to by nature and from circumstances. Since the bond of Union is now compleat, and we once more consider ourselves as one family, it is much to be hoped that reproaches will cease and prejudices be done away; for we should all remember that we are members of that community upon whose general success depends our particular and individual welfare—and, therefore, if we mean to support the Liberty and Independence which it has cost us so much blood & treasure to establish, we must drive far away the dæmon of party spirit and local reproach.
I should be deficient in politeness as well as sensibility was I to close this without acknowledging the impression which the great personal regard & warm wishes for my individual felicity expressed in your Letter—has made upon Your most Obedt Servt.
